PER CURIAM.
We reverse the trial court’s order of dismissal with prejudice because we believe the appellant’s complaint contained sufficient allegations to excuse her failure to request the corporation’s directors to proceed against appellee Dover. See Belcher v. Schilling, 309 So.2d 32, 35 (Fla. 3d DCA 1975); Orlando Orange Groves Co. v. Hale, 119 Fla. 159, 161 So. 284, 288 (1935); and Greenspun v. Del. E. Webb Corp., 634 F.2d 1204 (9th Cir.1980).
ANSTEAD and STONE, JJ., concur.
DELL, J., dissents without opinion.